Citation Nr: 0429374	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  94-21 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Bret A. Campbell, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from September 1942 
until August 1946.

In an August 2002 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been received with which to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
then appealed the Board's August 2002 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).

In September 2003, the General Counsel for the Department of 
Veterans Affairs (VA) and the veteran's attorney filed a 
Joint Motion asking the Court to vacate the Board's decision.  
Principally, the parties agreed to remand this matter to the 
Board for further consideration in light of new law, i.e., 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Later in September 2003, the Court issued an Order 
granting the Joint Motion, vacating the Board's August 2002 
decision, and remanding the case to the Board.

The veteran was formerly represented in this case by Disabled 
American Veterans.  However effective, May 2004, the veteran 
has elected to be represented by a private attorney, as 
identified on the first page of the present decision.  

For the reasons discussed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and/or his 
attorney at such time as further action is required.


REMAND

The March 2003 joint motion identified two primary bases upon 
which a remand is required in this case, in order to comply 
with VA's duty to notify and assist claimants.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000). This statute 
introduced several changes into the VA adjudication process.  
These changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  
Under the VCAA, VA's duty to notify and assist claimants has 
been significantly expanded in the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 
3.159(c).

The Joint Motion specifically identified two deficiencies in 
the Board's August 2002 decision, pertaining to the duty to 
notify and duty to assist the claimant.  First, it was agreed 
in the Joint Motion that the August 2002 Board decision did 
not present sufficient reasons and bases to support its 
conclusion that VA had provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim as provided under 38 U.S.C.A. § 5103(a).  
Second, VA did not properly satisfy the duty to notify the 
veteran of the allocations of the burden of obtaining 
necessary evidence under 38 U.S.C.§ 5103(a) as amended by the 
VCAA.  In this regard, the joint motion of September 2003 
cited the Court's determinations in Quartuccio and Charles, 
supra.

In addition, in November 2003, the veteran indicated that he 
was submitting additional evidence in support of the claim, 
and requested review of the evidence by the AOJ.  However, it 
does not appear that any additional evidence was actually 
submitted at that time.  Subsequently, additional argument 
and evidence, submitted by the veteran's representative, was 
received in March and April 2004.  The AOJ has not reviewed 
any of the documents that have been added to the record since 
the September 2003 CAVC Order.  Since this case is being 
remanded for due process reasons, the RO should initially 
consider the additional evidence and argument which has been 
submitted.

In light of the Joint Motion in this case, and the Order of 
the Court, the Board believes that it must remand this case 
for the following action:

1.  The RO should review the record and 
assure compliance with all VCAA notice 
and assistance requirements, under 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), as well as any other controlling 
legal authority.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, including the additional evidence 
and argument received in March and April 
2004, and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. §§ 
3.156 and 3.159, and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


